Citation Nr: 1645949	
Decision Date: 12/06/16    Archive Date: 12/20/16

DOCKET NO.  16-11 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for skin cancer, to include basal cell carcinoma of the right ear.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1952 to November 1953.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Although additional evidence was received subsequent to the February 2016 statement of the case, the Board finds that the additional evidence is either not pertinent to the claim or is cumulative and duplicative of that already of record.  Thus, a remand for a supplemental statement of the case is not necessary for this claim. See 38 C.F.R. § 20.1304(c) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's basal cell carcinoma of the right ear, or other skin cancer, is etiologically related to service, as there is no objective evidence he was ever present at White Sands, New Mexico, or was exposed to ionizing radiation, or that any skin cancer was otherwise etiologically related to service. 


CONCLUSION OF LAW

The criteria for service connection for skin cancer, to include basal cell carcinoma of the right ear, have not been met. 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a January 2012 letter, sent prior to the initial unfavorable decision issued in August 2013 advised the Veteran of the evidence and information necessary to substantiate his direct service connection claim.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c), (d).

In this regard, the Veteran's service treatment and personnel records as well as post-service VA and private treatment records have been obtained and considered.  Furthermore, the Veteran has not identified any additional, outstanding records necessary for a fair adjudication of the claim that have not been requested or obtained.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4). With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In the instant case, the Board has accepted that the Veteran has been diagnosed with basal cell carcinoma of the right ear, and, as such, a current disability has been established for the claim.  Further, there is no objective evidence which "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The Veteran's lay assertions in this regard, in the absence of demonstration of having the requisite medical training or knowledge to make such a determination, is not sufficient to establish this low threshold.  Thus, a VA examination is not required and would not assist the Veteran in any way.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).

Thus, the Board finds that VA has fully satisfied the duty to assist.  The available personnel records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VAs duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384  (Fed. Cir. 2002).  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Service Connection

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

For certain chronic disorders, to include a malignant tumor such as basal cell carcinoma, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Alternatively, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways. See Ramey v. Brown, 9 Vet. App. 40 (1996).  First, direct service connection must be considered by way of in-service incurrence or aggravation therein, including presumptive service connection for chronic diseases.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Second, if a Veteran participated in service in a radiation-risk activity (as defined by statute and regulation), and after service developed one of certain enumerated cancers, it will be presumed that the cancer was incurred in service.  38 U.S.C.A. § 1112 (c); 38 C.F.R. § 3.309 (d).  Third, if a Veteran was exposed in service to ionizing radiation, and after service, developed one of the specifically enumerated diseases within a period specified for each by law, then his claim is referred to the Under Secretary for Benefits who must determine, based on the extent of the exposure, whether there is a reasonable possibility that the disease was incurred in service.  38 C.F.R. § 3.311.

A 'radiation-exposed Veteran' is one who, while serving on active duty or on active duty for training or inactive duty for training, participated in a radiation-risk activity.  'Radiation-risk activity' is defined to mean on site participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States Forces during the period beginning on August 6, 1945, and ending July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupation forces in Hiroshima or Nagasaki during the period beginning on August 6, 1945, and ending on July 1, 1946. 38 C.F.R. § 3.309 (d).

38 C.F.R. § 3.311 provides instruction in the development of claims based on exposure to ionizing radiation.  Pursuant to 38 C.F.R. § 3.311, 'radiogenic disease' is defined as a disease, including those enumerated under the regulation, that may be induced by ionizing radiation.  38 C.F.R. § 3.311 (b)(2).  The United States Court of Appeals for the Federal Circuit has held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for any given disability, the claim must nonetheless be reviewed to determine whether service connection can be established on a nonpresumptive direct incurrence basis. See Combee v. Brown, 34 F. 3d 1039, 1043-1044 (Fed. Cir. 1994).  Thus, the Board must not only determine whether the Veteran has a disability that is recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability is otherwise the result of active service.

Analysis

The Veteran contends that while serving in the Army during the Korean War, and while stationed at Fort Bliss, Texas, he went to White Sands, New Mexico and viewed the testing and explosion of nuclear bombs.  In an August 2013 statement, he indicated he was less than a mile from the bomb site when he witnessed approximately four bombs being exploded.  He stated that he believed his skin cancer and basal cell carcinoma are the result from witnessing these explosions during service.

The Board notes the Veteran has a current disability.  In this regard, a February 2006 private medical record indicated a diagnosis of recurrent basal cell carcinoma of the right ear.

With regard to the Veteran's theory of entitlement related to exposure to ionizing radiation, as noted above, the Veteran claims to have been stationed at Ft. Bliss, Texas.  He contends that he observed nuclear weapons detonate, including the explosions of four bombs at the military base in White Sands, New Mexico, during his temporary assignment to Fort Bliss, Texas.

The Veteran's service personnel records document that he was assigned to Ft. Bliss, Texas beginning in March 1952.  However, there is no evidence to support that the Veteran traveled to White Sands, New Mexico and observed the explosions of nuclear bombs.  There is no record of any medical treatment at the White Sands facility, as well as no personnel record or other objective evidence of his location there.

The record contains an internet article submitted by the Veteran that chronicles part of the history of atmospheric nuclear testing at the White Sands facility.  The Board notes the history of Project Trinity is listed.  This testing occurred in July 1945, over 6 years prior to the Veteran's service.  To the extent the Veteran contends exposure to harmful radiation while present at White Sands years after the actual testing, there remains no objective evidence that he was present at White Sands, New Mexico.  There is also no other indication of him witnessing the testing of nuclear bombs at a different location.

The Board notes the provisions of 38 C.F.R. § 3.311 provide for development of claims based on a contention of radiation exposure during active service and post-service development of a radiogenic disease.  The provisions do not give rise to a presumption of service connection, but rather establish a procedure for handling claims brought by radiation exposed veterans or their survivors. See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  Section 3.311 essentially states that, in all claims in which it is established that a radiogenic disease first became manifest after service, and it is contended that the disease resulted from radiation exposure, a dose assessment will be made.  However, absent competent evidence that the Veteran was exposed to radiation, VA is not required to forward the claim for consideration by the Under Secretary for Benefits. See Wandel v. West, 11 Vet. App. 200, 204-205 (1998).

In short, while the Board acknowledges the Veteran's contentions of being present at White Sands, New Mexico and witnessing the testing of nuclear bombs, the objective evidence does not provide support.  The Board places greater weight of probative value on the contemporaneous service department records, which fail to show that the Veteran served at White Sands, or visited the location or any other nuclear testing facility in service.  While 38 CFR 3.311 (a)(4)(i) states that, if military records don't establish presence at or absence from a site at which exposure to radiation is claimed to have occurred, the veteran's presence will be conceded, the evidence clearly shows that you could not have been at White Sands when the atmospheric testing took place, as that occurred when you were not yet on active duty.  This means that, even though skin cancer is a radiogenic disease under 38 CFR 3.311, we cannot grant service connection for skin cancer under this regulation.

Accordingly, the Board will now consider the claim on the basis of nonpresumptive direct service connection according to Combee.  However, although the Board has a current disability of basal cell carcinoma, the service medical records are negative for diagnosis or treatment for the condition in service.  The earliest diagnosis in the record is found in 2005, over 50 years subsequent to the Veteran's service.  As noted above, although the Veteran contends that such is related to service, he has not been shown to have the requisite medical knowledge to make such an assertion for this complex medical issue.  Therefore, there is no probative evidence of in-service incurrence of basal cell cancer and the Veteran's claim fails for direct service connection.

In summary, based on the foregoing, the Board finds that service connection for basal cell carcinoma of the right ear is not warranted, including under 38 C.F.R. § 3.311, as the evidence does not support the Veteran visited White Sands, New Mexico in service, or that he was exposed to ionizing radiation in service, or that skin cancer is otherwise etiologically related to service.  The Board has considered the applicability of the benefit of the doubt doctrine; however, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for skin cancer, to include basal cell carcinoma of the right ear.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for skin cancer, to include basal cell carcinoma of the right ear, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


